DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "(15)" and "28" have both been used to designate the distal end surface (figure 1, figure 2, figure 4, figure 6, figure 8, figure 9), reference characters "(15)" and "34" have both been used to designate the distal end surface (figure 2, figure 4, figure 6, figure 8, figure 9), reference characters "(41)" and "42" have both been used to designate the flavorant (figure 2, figure 8, figure 9), reference characters "(15)" and "33" have both been used to designate the flavorant (figure 6, figure 8, figure 9), and reference characters “31" and "(51)" have both been used to designate the ventilation path (figure 9). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it is not in compliance with 37 CFR 1.52(b)(6). The first paragraph of the specification (beginning “This application is a Continuation Application of PCT Application No. PCT/JP2017/023780”) is not numbered, resulting in all the paragraphs being incorrectly 

Claim Objections
Claims 4 and 11 objected to because of the following informalities: The phrase “a same” is used where “the same” would be grammatically correct. Appropriate correction is required.

Claim Interpretation
Regarding claim 17, the claim recites the term of degree “highly activated carbon.” However, the specification provides an objective standard to determine what activated carbon is highly activated. Specifically, activated carbon having a specific surface area of 1300 m2/g or more as measured by the Brunauer, Emmet and Teller method standardized by ISO9277:2010 as well as JISZ8830:2013 [0017]. This standard will therefore be used throughout the instant Office action to interpret the term highly activated carbon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6 and 13, there is insufficient antecedent basis for the limitation “the second flavor” in the claims, rendering the claims indefinite. For the purposes of this Office actions, the limitation will be interpreted as if they referred to the second flavorant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2013/146951, English language equivalent US 9,877,506 relied upon) in view of Siegel (US 2,907,686).

Regarding claim 1, Akiyama discloses a flavor inhaler (column 1, lines 21-24, figure 1, reference numeral 1) having a holder in the form of a paper tube (column 3, lines 39-42, figure 1, reference numeral 3), a flavor source (column 3, lines 27-32, figure 1, reference numeral 2), and a carbon heat source that protrudes from the end of the holder (column 3, lines 48-51, figure 1, reference numeral 3). An ignition end with grooves is formed on the protruding end portion of the fuel source (column 4, lines 37-52, figure 2, reference numeral 12). Akiyama does not explicitly disclose the grooves carrying a flavorant.
Siegel teaches a substitute for tobacco composed of a non toxic fuel composed of activated carbon (column 2, lines 46-71) that is admixed with a flavoring agent in an alcohol base (column 3, lines 17-47) that is released when the carbon is combusted (column 4, lines 27-49).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carbon heat source of modified Akiyama with the 

Regarding claim 2, Akiyama discloses that the carbon heat source has an ignition surface (column 3, lines 11-20, figure 1, reference numeral E), which is considered to meet the claim limitation of a distal end surface. It is evident that the flavoring agent is present in all parts of the carbon fuel including the distal end since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claims 3 and 4, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the first and second flavorants being the same since only one flavorant is used throughout.

Regarding claim 5, Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 6, Akiyama discloses that the protruding fuel portion is annular (figure 7, reference numeral 10). Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 7, Akiyama discloses that the protruding fuel portion has an outer peripheral surface (figure 3). It is therefore evident that the flavors would be located on the outer peripheral surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 8, Akiyama discloses that the carbon heat source has an ignition surface (column 3, lines 11-20, figure 1, reference numeral E), which is considered to meet the claim limitation of a distal end surface, adjacent to an outer peripheral surface and a cavity for having a coaxial circular column shape (column 3, lines 59-64, figure 3, reference numeral 11A) that communicates with a void in the ignition portion (column 4, lines 28-36). The airflow path goes through grooves (column 5, lines 36-38, figure 3, reference numeral 12A) that connect with the cavity (column 5, lines 26-29), indicating that the cavity is part of the airflow path. It is therefore evident that the flavors would be located on the grooves since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 9, it is evident that the flavors would be located on the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 10, Akiyama discloses that the protruding fuel portion has an outer peripheral surface (figure 3). It is therefore evident that the flavors would be located on the outer peripheral surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 11, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the first and second flavorants being the same since only one flavorant is used throughout.

Regarding claim 12, Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 13, Akiyama discloses that the protruding fuel portion is annular (figure 7, reference numeral 10) Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 14, it is evident that the flavorings would extend at all surfaces of the carbon fuel source including the cavity since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Regarding claim 15, Siegel teaches that the flavorant used throughout the activated carbon is vanilla (column 3, lines 7-16), which is considered to meet the claim limitation of the flavorant and third flavorant being the same since only one flavorant is used throughout.


Regarding claim 16, Siegel teaches that 3 flavorings in a blend can be used to flavor the activated carbon (column 3, lines 7-16). Siegel teaches that multiple flavoring agents can be mixed together (column 3, lines 7-16). It is therefore evident that the both flavorants would be located on both the protruding portion and the ignition surface since Siegel teaches that the flavorings are equally distributed throughout the activated carbon fuel (column 3, lines 17-47).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (WO 2013/146951, English language equivalent US 9,877,506 relied upon) in view of Siegel (US 2,907,686) as applied to claim 1 above, and further in view of Fujita (US 2014/0123991).

Regarding claim 17, modified Akiyama teaches all the claim limitations as set forth above. Modified Akiyama does not explicitly teach the activated carbon being highly activated carbon as that term is interpreted above.
Fujita teaches a flavorant carrying activated carbon particle carrying a relatively large amount of flavorant by a relatively short treatment [0007]. The activated carbon particle has a BET specific surface area of 700 m2/g [0010], such as 1700 m2/g in some embodiments [0055], which is considered to meet the limitation highly activated carbon as interpreted above.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the activated carbon of modified Akiyama with the activated carbon of Fujita. One would have been motivated to do so since Fujita teaches activated carbon that carries a relatively large amount of flavorant after a relatively short treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-3, 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/232,527 (hereafter referred to as Nakano ‘527).

Regarding claim 1, Nakano ‘527 claims a flavor inhaler comprising a tubular holder that extends from a mouthpiece end to a distal end, a flavor source that is held in the holder, and a combustion type heat source that is provided at the distal end and carriers a flavorant (claim 1). The flavorant is carried on a protruding portion of the of the heat source (claim 6).

Regarding claim 2, Nakano ‘527 claims the flavorant carrier on a distal end surface (claim 7).

Regarding claims 3 and 7, Nakano ‘527 claims all the claim limitations as set forth above. It is evident that the heat source of Nakano ‘527 must have an outer peripheral surface since it is a physical object. Nakano ‘527 does not explicitly claim additional flavorant located on the peripheral surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position flavorant on the outer peripheral surface of the heat source of Nakano ‘527. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular 

Regarding claim 17, Nakano ‘527 claims that the flavorant is carried on activated carbon having a BET specific surface area of 1300 m2/g or more (claim 1).

Claims 1-3, 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 11-13 of copending Application No. 16/233,019 (hereafter referred to as Nakano ‘019).

Regarding claim 1, Nakano ‘019 claims a tubular holder that extends from a mouthpiece end to a distal end, a combustion type heat source provided at the distal end containing activated carbon with absorbed flavorant and a flavor source held within the holder (claim 1). The heat source has a protrusion that extends from the distal end and carries flavorant (claim 13).

Regarding claim 2, Nakano ‘019 claims all the claim limitations as set forth above. It is evident that the heat source must have a distal end surface since it has a distal end and is a physical object defined by surfaces. Nakano ‘019 does not explicitly claim the flavorant on the distal end surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the flavorant of Nakano ‘019 on the distal end surface. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claims 3 and 7, Nakano ‘019 claims all the claim limitations as set forth above. It is evident that the heat source must have an outer peripheral surface since it is a physical object defined by surfaces. Nakano ‘019 does not explicitly claim the flavorant on the outer peripheral surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the flavorant of Nakano ‘019 on the outer peripheral surface. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 17, Nakano ‘019 claims the activated carbon having a BET specific surface area of 1300 m2/g or more (claim 12).

These are provisional nonstatutory double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUSSELL E SPARKS/               Examiner, Art Unit 1747